J-S08045-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    LATEE TAQUAN CREWS                         :
                                               :
                       Appellant               :   No. 1112 MDA 2020

         Appeal from the Judgment of Sentence Entered August 7, 2020
     In the Court of Common Pleas of Schuylkill County Criminal Division at
                       No(s): CP-54-CR-0001244-2019


BEFORE:      STABILE, J., KUNSELMAN, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                           FILED APRIL 13, 2021

        Appellant, Latee Taquan Crews, appeals the judgment of sentence

following his conviction for Prohibited Offensive Weapon, 18 Pa.C.S.A. § 908,

based on evidence that he was found in possession of a blackjack, an

enumerated weapon under the statute.           He asserts that the Commonwealth

presented insufficient evidence to support the jury’s guilty verdict.         After

careful review, we affirm.

        The trial court’s Pa.R.A.P. 1925(a) opinion sets forth the pertinent facts

and procedural history, as follows:

        [On June 24, 2020, the trial court conducted a one-day jury trial
        on a single count under Section 908(a)(1).           Specifically,]
        [t]estimony was presented at trial by the Commonwealth from
        Frederick J. Lahovski, Jr., who had been a McAdoo Borough Police
        officer on June 4, 2019. According to Officer Lahovski he saw
        Defendant at Fegley's Mini Mart in the center of the Borough late
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S08045-21


      in the evening on June 4, 2019 and searched him [incident to
      arrest. The officer’s affidavit of probable cause explained he had
      learned earlier in the day that there was an outstanding arrest
      warrant for Defendant [hereinafter, “Appellant”], but at trial,
      evidence was not elicited as to the events precipitating the
      search.] The Officer found a blackjack [tucked inside Appellant’s
      waistband, hidden underneath his clothing, and he seized it.] [H]e
      described [a blackjack] as having been standard issue for police
      in the past, [but, while] "still allowed", [is] "pretty obsolete as far
      as law enforcement." Trial Transcript, pg. 16 (June 24, 2020).
      The physical characteristics of the blackjack were described by the
      officer and it was exhibited to each juror.

      Appellant testified that he was walking to Fegley's Mini Mart on
      the evening of June 4, 2019 with [his little sister] when [she] saw
      an item on the ground between the sidewalk and the bricks that
      separated the parking lot. Appellant claimed that he picked the
      item up and thought that it might have been the property of a
      person by the name of Tweety, who[, he claimed, lived behind
      Fegley’s and] had a "strange way of using certain things to make
      certain things work." N.T. at 26.

      According to Appellant, Tweety was a handyman [and] auto
      mechanic who worked "on the side", and Appellant thought he
      would go to see Tweety since he might have used the item [as a
      tool] to hit the starter of a car. N.T. at 27-28. Appellant testified
      that he put the item into his pants because, although he had on
      jeans and a coat, he had a lot of items in his pockets. Appellant
      also presented testimony from his wife, Marlene Peters, who
      stated that she had never previously seen the item identified as
      the blackjack that Officer Lahovski had found in Appellant’s pants
      on June 4, 2019.

Trial Court Opinion, 9/29/20, at 2-3.

      On June 24, 2020, the jury returned a verdict of guilty, and Appellant

was subsequently sentenced to 12 to 24 months’ incarceration, to be followed

by two years’ probation. On August 24, 2020, Appellant filed a timely notice

of appeal.




                                       -2-
J-S08045-21



       On September 18, 2020, Appellant filed a court-ordered concise

statement of matters complained of on appeal pursuant to Pa.R.A.P. 1925(b)

in which he raised issues challenging the sufficiency and weight of the

evidence. The court responded with a Rule 1925(a) opinion recommending

that this Court reject Appellant’s sufficiency claim as meritless and his weight

claim as waived for Appellant’s failure to raise it first with the trial court at

either the sentencing hearing or in a post-sentence motion.

      In Appellant’s brief filed with this Court, he presents only one question

issue, which is directed to the sufficiency of the evidence:

      [Was] the evidence [ ] insufficient to support the jury verdict in
      that the Commonwealth did not present testimony as to
      ownership of the weapon by Appellant while Appellant and his
      witnessed [sic] testified that he had not owner [sic] or possessed
      the weapon, as well as the fact that item in question involved an
      antiquated article, and same was testified as an item used for auto
      repair.

Appellant’s brief, at 4.

      We review Appellant's challenge to the sufficiency of the evidence under

the following standard:

      The standard we apply in reviewing the sufficiency of the evidence
      is whether viewing all the evidence admitted at trial in the light
      most favorable to the verdict winner, there is sufficient evidence
      to enable the fact-finder to find every element of the crime beyond
      a reasonable doubt. In applying the above test, we may not weigh
      the evidence and substitute our judgment for [that of] the fact-
      finder. In addition, we note that the facts and circumstances
      established by the Commonwealth need not preclude every
      possibility of innocence. Any doubts regarding a defendant's guilt
      may be resolved by the fact-finder[,] unless the evidence is so
      weak and inconclusive that as a matter of law no probability of
      fact may be drawn from the combined circumstances. The

                                      -3-
J-S08045-21


      Commonwealth may sustain its burden of proving every element
      of the crime beyond a reasonable doubt by means of wholly
      circumstantial evidence. Moreover, in applying the above test,
      the entire record must be evaluated and all evidence actually
      received must be considered. Finally, the trier of fact while
      passing upon the credibility of witnesses and the weight of the
      evidence produced, is free to believe all, part or none of the
      evidence.

Commonwealth v. Vargas, 108 A.3d 858, 867-68 (Pa. Super. 2014)

(internal citations omitted).

      In the case sub judice, the Commonwealth presented undisputed

evidence that Appellant had hidden on his person a blackjack, which is an

enumerated, per se offensive weapon under Section 908.            Section 908

proscribes the possession of prohibited offensive weapons, as set forth in

pertinent part:

      (a) Offense defined.--A person commits a misdemeanor of the
      first degree if, except as authorized by law, he makes repairs,
      sells, or otherwise deals in, uses, or possesses any offensive
      weapon.

      (b) Exceptions.--

      (1) It is a defense under this section for the defendant to prove
      by a preponderance of evidence that he possessed or dealt with
      the weapon solely as a curio or in a dramatic performance, or that,
      with the exception of a bomb, grenade or incendiary device, he
      complied with the National Firearms Act (26 U.S.C. § 5801 et
      seq.), or that he possessed it briefly in consequence of having
      found it or taken it from an aggressor, or under circumstances
      similarly negativing any intent or likelihood that the weapon would
      be used unlawfully.
      ...

      (3) This section shall not apply to any person who makes, repairs,
      sells or otherwise deals in, uses or possesses any firearm for
      purposes not prohibited by the laws of this Commonwealth.


                                     -4-
J-S08045-21



     (c) Definitions.--As used in this section, the following words and
     phrases shall have the meanings given to them in this subsection:

     ...

     “Offensive weapons.” Any bomb, grenade, machine gun, sawed-
     off shotgun with a barrel less than 18 inches, firearm specially
     made or specially adapted for concealment or silent discharge,
     any blackjack, sandbag, metal knuckles, dagger, knife, razor or
     cutting instrument, the blade of which is exposed in an automatic
     way by switch, push-button, spring mechanism, or otherwise, any
     stun gun, stun baton, taser or other electronic or electric weapon
     or other implement for the infliction of serious bodily injury which
     serves no common lawful purpose.

     (d) Exemptions.--The use and possession of blackjacks by the
     following persons in the course of their duties are exempt from
     this section:

     (1) Police officers, as defined by and who meet the requirements
     of the act of June 18, 1974 (P.L. 359, No. 120), referred to as the
     Municipal Police Education and Training Law.1

     (2) Police officers of first class cities who have successfully
     completed training which is substantially equivalent to the
     program under the Municipal Police Education and Training Law.

     (3) Pennsylvania State Police officers.

     (4) Sheriffs and deputy sheriffs of the various counties who have
     satisfactorily met the requirements of the Municipal Police
     Education and Training Law.

     (5) Police officers employed by the Commonwealth who have
     satisfactorily met the requirements of the Municipal Police
     Education and Training Law.

     (6) Deputy sheriffs with adequate training as determined by the
     Pennsylvania Commission on Crime and Delinquency.

     (7) Liquor Control Board agents who have satisfactorily met the
     requirements of the Municipal Police Education and Training Law.


                                    -5-
J-S08045-21



18 Pa.C.S.A. § 908 (emphasis added).

     Appellant's sufficiency argument focuses on witness testimonies that,

he maintains, provided him with a defense under Section 908(b)(1).         The

testimonies included his own, wherein he claimed he had found the blackjack

lying on the ground minutes before he encountered Officer Lahovski and

intended to take it to a nearby handyman/mechanic who, he believed, may

have used it as a tool and lost it, and that of his wife, who stated she had

never seen the blackjack. Intertwined with this argument is Appellant’s claim

that the Commonwealth presented no evidence that he owned the blackjack.

      It was for the jury, as finder of fact, to assess whether by a

preponderance of the evidence Appellant’s defense cast doubt upon the

Commonwealth’s case, and the jury clearly refused to accept that his

possession of the blackjack was a transitory consequence of having found it

on the day of his arrest. We discern no reason to disturb this determination.

Relatedly, ownership is not an element of the offense, as the statute

proscribes “possession” of a prohibited offensive weapon.

       Appellant’s   remaining   sufficiency   argument   centers   upon   the

testimony of Officer Lahovski that a blackjack has become relatively obsolete

as a law enforcement implement. This point, too, fails to implicate an element

of the offense. Section 908 lists “blackjacks” as per se offensive weapons

prohibited under the statute.    Whether police departments elect to equip

officers with blackjacks as standard issue, which they are permitted to do




                                    -6-
J-S08045-21



under the “Exemptions” section of the statute, is irrelevant to the blackjack

prohibition applicable to private citizens like Appellant.

      Finally, to the extent Appellant represents Officer Lahovski’s testimony

as having suggested that the statutory categorization of blackjacks as

offensive weapons is likewise obsolete, he distorts the record.       The officer

made no such suggestion, and even if he had, it obviously would have had no

bearing on either the statute’s continued proscription of private blackjack

possession or it’s applicability to the present case.        Accordingly, we find

Appellant’s sufficiency challenge devoid of merit.

      Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/13/2021




                                      -7-